Ethridge, J.
(dissenting).
I cannot accept the construction the majority places upon section 2796 of the Code of 1906. This section reads as follows:
“Where the remedy to enforce any mortgage, deed of trust, or other lien on real or personal property which is recorded, appears on the face of the record to be barred by the statute of limitation, the lien shall cease and have no effect as to creditors and subsequent purchasers for a valuable consideration without notice, unless within six months after such remedy is so barred the fact that such mortgage, deed of trust, or lien has been renewed or extended be entered on the margin of the record thereof, by the creditor, debtor, or trustee, attested by the clerk, or a new mortgage, deed of trust, or lien, noting the fact of renewal or extension, be duly filed for record within such time. And where a suit shall have been brought to keep a judgment alive within seven years from the rendition of such judgment, the general lien of such judgment shall expire as to creditors and subsequent purchasers for a valuable consideration without notice, at the end of seven years from the rendition of such judgment, notwithstanding such suit to keep alive the judgment, unless a notation to keep alive such judgment shall be made on the judgment roll within six months after the expiration of seven years from the time of the rendition of such judgment. ’ ’
The deed of trust in suit for the appellee, as taken, made the debt mature on January 1, 1905, but by mistake in the recording, the record recited that the note *800matured January 1, 1904. As the statute begins to run on a debt from the date when a suit can first be brought, it would be the date the note was due and payment refused. The statute would begin to run, if-the record governed, January 1, 1904, and the right as well as the remedy would become barred January 1, 1910, and this appears of record to be the fact. If the statute means what it says, “appears on the face of the record to be barred by the statute of limitation,” then in March, 1910, when the appellant took its second deed of trust, the lien of the appellee appeared to be barred by the record and it was not renewed, nor was any entry made on the marginal record, showing renewal within six months from the date which it appears of record to have been barred. This statute (section 2796) first appeared in our law with the adoption of the Code of 1892, being section 2462 of the Code of 1892, which was long after the decision in Mangold v. Barlow, 61 Miss. 593, 48 Am. Rep. 84. At the time that decision was rendered there was no such statute as section 2796 of the Code. In delivering the opinion of the court in the Mangold v. Barlow Case, the court frankly conceded that the decision then rendered was against the decided weight of authority, the court saying:
“The decided weight of authority seems to be in favor of the view that the record may be relied on by a subsequent purchaser, and that he cannot be affected by a deed not truly recorded (citing numerous authorities). After the most careful consideration we range ourselves with the minority, and hold that a grantee fully acquits himself of all duty imposed by law when he lodges the instrument with the proper officer for record, and from that time it is notice to subsequent purchasers and creditors of what it contains, and not of what the recording officers make it show on the record.”
Manifestly, the present section of the Code was enacted for the purpose of placing this state in line with the majority of the states of the Union upon this *801proposition. It seems to me that there could he no doubt of the wisdom of the present statute, for how can a person dealing with property be expected to hunt up all incumbrances that may appear on record whose actual security may not be within' the limits of the state or within reach of any reasonable inquiry? The section as construed by the court puts the onerous burden upon the person either buying or becoming a creditor to actually look up recorded conveyances and compare them with the record of the conveyance, an undertaking that manifestly is impractical and cannot be carried out in practice. The construction placed upon the section by the májority absolutely makes section 2796 a legislative farce, because if the rule is to remain the same, and if what appears on the face of the record is not to govern as against the actual instrument'given, it would be foolish to put a statute of this kind on the book.
In regard to the proposition advanced in the majority opinion that the face of the record showed or recited that the note secured by the mortgage was of even date and tenor as the instrument, the deed of trust, which deed of trust was dated subsequent to January 1, 1904, and that this would charge subsequent purchasers and incumbrancers with the duty of •making inquiry, I think it sufficient to say that the date of the indebtedness secured is not material. It has no effect whatever in disclosing whether or not the remedy would be barred by the statute of limitation. The statute of limitation does not run from the date of an instrument, but runs from its maturity, and the record showed that the deed of trust would be barred by the statute' of limitation on January 1, 1910, and therefore the second deed of trust taken by the appellant would be protected. The usual printed forms used in this state have printed, “of even tenor and date,” when referring to the note, and does not usually describe the note as to date by day of month and year.
*802In regard to the proposition that the first deed of trust taken by the appellant was taken on June 15, 1908, during the period when the appellee’s deed of trust appeared to be in full force of record, I think that this contention is answered by the fact that in March, 1910, after the deed of trust of the appellee appeared from the record to be barred, that the appellant took a new deed of trust, advancing additional moneys, and extending the time for the payment of the indebtedness in 1908, under which contract it could not bring suit until the maturity of the paper then taken. I think this, is sustained by the authority of Schumpert v. Dillard, etc., Co., 55 Miss. 348. I quote the second syllabus of this case as follows:
“A mortgage given for a pre-existing debt is not invalid for want of valuable consideration, as against a prior unrecorded mortgage, where the time of payment of the debt is extended by a note taken four days before the execution of the mortgage, if it appears that the giving of the note and the execution of the mortgage formed one transaction.”
Inasmuch as the appellee did not renew its security within six months from the date that it appeared to be barred, it became absolutely barred as to appellant, and could have no further effect upon the rights of the appellant. The appellant could rightfully treat it as being at an end, and could either foreclose his debt due or take a new security relying for protection upon "the record. It is much easier for a mortgagee or a lien-holder to see that the instrument is correctly recorded than it is for the general public to make such comparison, for the reason that the paper to be compared with the record is in the hands of the mortgagee, while another person can only secure the mortgage by permission of the holder, and manifestly no sensible business man would surrender his mortgage or deed of trust to every person, or to any person for that matter, for the purpose of carrying it to the county records and mak*803ing a personal comparison. If the clerk makes a mistake in recording he is responsible to the .holder of the paper, and such holder may maintain an action upon the clerk’s bond for an losses sustained- by him on account of such mistake.
The majority refer to the case of Klaus v. Moore, 77 Miss. 701, 27 So. 612, where the court, speaking through Judge Calhoon, said that the statute applied only where a person had parted with something on the face of the record, or who had been misled to his injury by the record. If we treat the appellant as being charged with notice of the record and treat him as having knowledge of the record, then when he took his security without actual knowledge of the appellee’s rights, he has parted with something, and has been injured by the record, and that case should be authority for the appellant rather than the appellee. In that case the controversy, however, was different from the one here. It has but slight bearing upon this proposition. I think in addition to this that the holder of a deed of trust or mortgage should see that the debt which the mortgage secures is properly described in the mortgage, and, if it is not, that he suffers the consequences of such carelessness rather than an innocent purchaser for value or a creditor. For these rea-' sons I am of the opinion that the judgment should be reversed and the appellant’s claim in 1910 should be preferred over the appellee, but the claim of-the appellant taken in 1912 should be subordinated to the appellee.